Citation Nr: 1446234	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  09-31 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for chronic heartburn with gastroesophageal reflux disease (GERD) and esophageal reconstruction and hernia at incision site.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel






INTRODUCTION

The Veteran had active duty service from January 1975 to May 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Detroit, Michigan.  

In March 2014, the Board remanded the appeal for additional development.  The development has been completed, and the case has returned to the Board.

The claims folder has been converted in its entirely into an electronic record within the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing programs.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Chronic heartburn with gastroesophageal reflux disease (GERD) did not have its clinical onset in service and is not otherwise related to active duty.


CONCLUSION OF LAW

The criteria for service connection for chronic heartburn with GERD are not met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between an appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that all notification and development action needed to arrive at a decision as to the claim of service connection has been accomplished.  Through a January 2009 notice letter, the Veteran was notified of the information and evidence needed to substantiate his claim.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include private medical evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  He was also informed about the general criteria for how VA assigns disability ratings and effective dates.  A remand for further notification of how to substantiate the claim is not necessary.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The evidence includes service treatment records, VA treatment records, private medical records, and statements from the Veteran.  The Veteran has not otherwise identified outstanding medical records pertinent to the claim.  The Veteran was afforded an adequate January 2009 VA clinical examination and an adequate May 2014 VA addendum medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The May 2014 addendum reflects a detailed review of record in light of the Veteran's assertions of chronic symptoms and provides a plausible explanation for rejecting the Veteran's assertions of chronicity.  She reasonably infers that the Veteran was not experiencing chronic GERD symptom shortly after service since he had opportunities to report such symptoms, but declined to do so.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (silence in medical records may be relevant evidence that symptoms were not present if the record would normally have recorded such symptoms).  VA fulfilled its duty to provide an adequate medical opinion.

The record reflects substantial compliance with the March 2014 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The AOJ obtained a complete copy of the Veteran's VA treatment records dating to 2000.  The AOJ also sent a May 2014 letter requesting that the Veteran identify any additional private medical records, and he did not respond.  The addendum VA medical opinion was received in May 2014.  The AOJ re-adjudicated the claim in September 2014 based upon the updated evidence. 

Accordingly, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.

Analysis

The Veteran contends that his postoperative residuals from the June 2007 esophagectomy are related to in-service heartburn and GERD.  As explained below, the preponderance of the evidence is against the claim and it must be denied.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Service treatment records (STRs) from December 1978 show that the Veteran complained about severe heartburn type symptoms over the past month.  He had vomited without blood, but he began noticing blood in his stool.  He complained that Rolaids were ineffective for his symptoms.  Clinical examination showed an increase in bowel sounds in all quadrants without masses, tenderness, or rebound.  The examiner assessed gastritis.  He provided medication and advised the Veteran to return on an as needed basis.  

September 1981 STRs show that the Veteran reported stomach pain in conjunction with additional symptoms.  The symptoms were assessed as an acute viral syndrome or upper respiratory infection.  

October 1987 Report of Medical History for Medical Board examination shows that the Veteran affirmed having frequent indigestion, but denied having stomach, liver, or intestinal trouble.  He also affirmed having recent weight changes.  Contemporaneous clinical evaluation of the abdomen and viscera was normal.  

In June 1988, the Veteran filed VA compensation claims for numerous disabilities.  As part of his claims, he underwent a general VA medical examination in August 1988.  Complaints and clinical findings for the digestive system were unremarkable.  

October 1990 VA medical examination shows that the Veteran reported having a sleep disorder, asthma, and hypertension as his recent medical history since the August 1988 VA examination.  Notably, a November 1990 VA psychiatric examination stated that the Veteran occasionally had an "upset stomach" associated with his psychiatric distress.  The psychiatric examiner further noted a history of gastrointestinal distress without any current medication.  

December 1990 VA examination showed that the Veteran's digestive system was clinically evaluated without observed abnormality.  

November 2000 VA medical records reflect that the Veteran had GERD and recently switched medication for treatment.

Private medical records reflect that the Veteran had a prescription for Protonix from 2003 to 2005.  Physical examinations from April 2004 and April 2005 note a medical history of GERD.  

January 2004 VA treatment records reflect an assessment that the Veteran's GERD is "very well controlled."  He was currently using Prilosec for treatment.  

A July 2007 letter by the Veteran's treating thoracic surgeon detailed that the Veteran underwent an esophagoscopy that revealed Barrett's esophagus the past May.  A biopsy confirmed dysplasia and possible malignant features.  He had a transhiatal esophagectomy performed in June.  

January 2009 VA clinical examination showed that the Veteran had experienced a 10 percent weight loss since his June 2007 operation.  He also had a large, non-tender vental hernia as a postoperative residual.  The examiner indicated that the post transhital esophagectomy for Barrett's esophagus was caused by GERD.  He additionally noted that the Veteran did not have any current complaints about heartburn and was not on acid reducing medication.  The examiner provided a medical opinion, but as explained in the March 2014 remand it is not adequate for adjudication purposes and will not be considered.  

In March 2009, the Veteran's private treating physician (Dr. C) authored a letter in support of the claim.  He stated that the Veteran had a "long standing history" of GERD.  On a recent screening endoscopy, the Veteran was found to have Barrett's esophagus with high grade dysplasia and features suspicious for carcinoma.  He underwent surgical treatment in June 2007.  Dr. C stated that one of the primary etiologies for esophageal cancer is gastroesophageal reflux.  His understanding was that the Veteran desired VA compensation for the postoperative hernia.  He stated:  

While it is likely that the Barrett's esophagus arose from his long-standing history of gastroesophageal reflux disease, I can only ascertain from his medical records that he was told of his reflux while he was enlisted for United States military service and I have difficulty stating that his current incisional hernia is 'service connected.'

March 2009 Dr. C letter.

In April 2009, the Veteran reported that he regularly sought medication from the dispensary in service for heartburn/ acid reflux symptoms.  It was not documented in his STRs.  He contends that the 1978 gastritis was the initial manifestation of his reflux symptoms that led to his 2007 surgery.  He also cited Dr. C's letter above.

In April 2014, VA obtained an addendum medical opinion based upon review of the claims folder.  The examiner expressed a negative medical opinion.  She stated that the Veteran had a long history of GERD that developed into Barrett's esophagus and necessitated the 2007 surgery.  She noted December 1978 STRs for gastritis and September 1981 STRs for viral syndrome causing epigastric distress without reports of GERD symptoms.  She also observed that stomach complaints were not reported on August 1988 and October 1990 VA medical reports and December 1990 VA clinical evaluation was negative for digestive problems.  The first documented clinical reference to GERD was in the November 2000 VA treatment records.  She noted the Veteran's recollection about continuity of symptomatology.  However, she believed that if the Veteran had chronic esophagitis symptoms related to GERD it would likely have been addressed on one of the disability examinations after service.  She reported that a chronicity of GERD symptoms is the most likely cause for Barrett's esophagus.  However, she did not find a chronicity of GERD symptoms for the Veteran between his separation and 2000.  

The Veteran contends that he has had a chronic reflux symptoms beginning in service.  Acid reflux symptoms are readily observable.  The Veteran is competent to describe the nature and history of such symptoms.  The issue is the probative value of his reports regarding chronic reflux symptoms.  As explained below, when his reports are considered in light of the entire record, they are not probative to show chronic reflux symptoms beginning in service.  Caluza, 7 Vet. App. at 510-511 (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran in weighing evidence).

The Veteran avers that he regularly experienced acid reflux or similar symptoms in service, but did not seek medical attention.  See April 2009 notice of disagreement.  Review of the STRs show that he had periodic medical treatment for various maladies and document an isolated episode of gastric distress.  Notably, an October 1987 Report of Medical History affirms symptoms of frequent indigestion.  Nonetheless, these reports must be weighed against his silence regarding acid reflux symptoms when he filed his initial compensation claim in June 1988, provided an updated medical report in October 1990, and underwent a December 1990 clinical evaluation with negative finding for the digestive system.  It is reasonable to presume that the Veteran would have identified reflux symptoms to VA and/or medical examiners in at least one of these reports if such symptoms were chronic.  Buczynski, 24 Vet. App. at 224.  The logical inference from these reports is that the Veteran was able to identify his current medical problems and relate them to VA.  Id.  It is also reasonable to infer from these records that the Veteran did not experience chronic or otherwise significant reflux symptoms that warranted medical attention immediately after service.  See id.  Overall, the Board does not find the Veteran's assertions of chronic reflux symptoms persuasive in light of the contemporaneous records and the reasonable inferences that can be made from them.  His reports of chronic reflux symptoms beginning in service are not probative.  Id.; Caluza, 7 Vet. App. at 510-511.

The Board notes that an October 1987 report by the Veteran refers to frequent indigestion and a November 1990 psychiatric examination refers to an occasional "upset stomach" associated with psychiatric distress.  However, these reports are too vague regarding the nature and frequency of the digestive symptoms to be persuasive evidence of chronic reflux symptoms when considered with the additional evidence of record.  Caluza, 7 Vet. App. at 510-511.  

While the Veteran is competent to report on the history of his symptoms, he is not competent to express an opinion on whether intermittent in-service reflux symptoms are related to post service GERD.  See Woehlaert, 21 Vet. App. 456 (2007); Waters, 601 F.3d at 1278.  Any report from him that intermittent in-service reflux symptoms are related to post service GERD have no probative value.  Id.  Competent medical evidence is necessary in this case to relate intermittent in-service reflux symptoms to post service GERD.  The competent medical evidence consists of Dr. C's March 2009 letter and the April 2014 VA addendum medical opinion.  

Dr. C's March 2009 confirms the direct association between GERD and Barrett's esophagus.  At best, his opinion is unclear.  He presumes that the Veteran was informed about his reflux disorder in service, but indicates that he does not believe the postoperative residuals are related to service.  Dr. C's opinion is not probative to show a nexus since his statements are unclear and do not account for evidence weighing against chronicity of reflux symptoms beginning in service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295.

The April 2014 VA medical opinion weighs against the claim.  The examiner reported that chronic GERD is the most likely cause for Barrett's esophagus.  She considered the Veteran's reports of symptoms, but discounted his recollections about chronic reflux symptoms based upon the opportunities he had to report reflux problems immediately after service.  She concluded that his in-service symptoms were not chronic.  Her opinion reflects a detailed review of the record with consideration to the Veteran's assertions.  She is a medical professional and competent to render an opinion on the matter.  It is generally plausible and uncontroverted by the additional evidence.  Accordingly, the Board finds the April 2014 VA examiner's opinion to be probative and weigh against the claim.  Id.; Caluza, 7 Vet. App. at 510-511.  

For the above stated reasons, the preponderance of the evidence weighs against a nexus to service.  The benefit-of-the-doubt doctrine is therefore not helpful to the Veteran.  The claim for service connection for chronic heartburn with GERD and esophageal reconstruction and hernia at incision site must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 

 
ORDER

Service connection for chronic heartburn with GERD and esophageal reconstruction and hernia at incision site is denied.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


